UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q þQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIESEXCHANGE ACT OF 1934 For the quarterly period ended:March 31, 2016 OR oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIESEXCHANGE ACT OF 1934 For the transition period from to Commission File No. 000-13984 MERIDIAN WASTE SOLUTIONS, INC. (Exact name of registrant as specified in its charter) New York (State or other jurisdiction of incorporation) (IRS Employer Identification No.) 12540 Broadwell Road, Suite 2104 Milton, GA30004 (Address of principal executive offices) (Previous address of principal executive offices) 678-871-7457 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by section 13 or 15(d) of the Securities Exchange Act of 1934 during the past 12 months, and (2) has been subject to such filing requirements for the past 90 days. YesþNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files. YesþNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act: Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company þ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YesoNoþ As of May 13, 2016, there were24,992,223 shares outstanding of the registrant’s common stock. TABLE OF CONTENTS PART I – FINANCIAL INFORMATION Item 1. Financial Statements 1 Consolidated Balance Sheets 1 Unaudited Consolidated Statements of Operations 2 Unaudited Consolidated Statements of Cash Flows 3 Notes to the Unaudited Consolidated Financial Statements 4 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 29 Item 3. Quantitative and Qualitative Disclosures About Market Risk 34 Item 4. Controls and Procedures 34 PART II – OTHER INFORMATION Item 1. Legal Proceedings 35 Item 1A. Risk Factors 35 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 35 Item 3. Defaults Upon Senior Securities 35 Item 4. Mine Safety Disclosures 35 Item 5. Other Information 35 Item 6. Exhibits 36 Signatures 37 PART I - FINANCIAL INFORMATION Item 1. Financial Statements CONSOLIDATED BALANCE SHEETS MARCH 31, 2, 2015 Assets March 31, 2016 (UNAUDITED) December 31, Current assets: Cash and cash equivalents $ $ Short-term investments - Accounts receivable, net of allowance Prepaid expenses Other current assets Total current assets Property, plant and equipment, at cost net of accumulated depreciation Other assets: Investment in related party affiliate Deposits Loan fees, net of accumulated amortization Goodwill Landfill assets, net of accumulated amortization Customer list, net of accumulated amortization Non-compete, net of accumulated amortization Website, net of accumulated amortization Total other assets Total assets $ $ Liabilities and Shareholders' (Deficit) Equity Current liabilities: Accounts payable $ $ Accrued expenses Notes payable, related party Deferred compensation Deferred revenue Convertible notes due related parties, includes put premiums Contingent liability Derivative liability - stock warrants Current portion - long term debt Total current liabilities Long term liabilities: Asset retirement obligation Long term debt, net of current Total long term liabilities Total liabilities Shareholders' equity: Preferred Series A stock, par value $.001, 51 shares authorized, issued and outstanding - - Preferred Series B stock, par value $.001, 71,210 shares authorized, issued and outstanding 71 71 Common stock, par value $.025, 75,000,000 shares authorized, 24,537,982 and 21,038,650 share issued and outstanding, respectively Treasury stock, at cost, 230,000 shares ) ) Additional paid in capital Accumulated deficit ) ) Total shareholders' (deficit) equity ) Total liabilities and shareholders' equity $ $ 1 UNAUDITED CONSOLIDATED STATEMENTS OF OPERATIONS FOR THE THREE MONTHS ENDING MARCH 31, 2 Three months ended March 31, 2016 (UNAUDITED) March 31, 2015 (UNAUDITED) Revenue Services $ $ Total revenue Cost of sales and services Cost of sales and services Depreciation Total cost of sales and services Gross Profit Expenses Bad debt expense Compensation and related expense Depreciation and amortization Selling, general and administrative Total expenses Other income (expenses): Miscellaneous income Loss on disposal of assets ) - Unrealized gain (loss) on interest rate swap - Unrealized gain on change in fair value of derivative liability - Loss on extinguishment of debt - - Loss from proportionate share of equity method investment ) - Recapitalization expense - - Unrealized gain on investment - - Interest income - Interest expense ) ) Total other expenses ) ) Net loss $ ) $ ) Basic net loss per share $ ) $ ) Weighted average number of shares outstanding (Basic and Diluted) 2 UNAUDITED CONSOLIDATED STATEMENTS OF CASH FLOWS FOR THE THREE MONTHS ENDING MARCH 31, 2 Periods ending March 31, 2016 (UNAUDITED) March 31, 2015 (UNAUDITED) Cash flows from operating activities: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash (used in) provided from operating activities: Depreciation and amortization Interest accretion on landfill liabilities Amortization of capitalized loan fees & debt discount - Unrealized gain on swap agreement - ) Unrealized gain on derivatives ) - Stock issued to vendors for services Stock issued to employees as incentive compensation Loss from proportionate share of equity investment Loss on disposal of equipment - Changes in working capital items net of acquisitions: Accounts receivable, net of allowance ) Prepaid expenses and other current assets ) ) Accounts payable and accrued expenses Deferred compensation Deferred revenue Other current liabilities - ) Net cash (used in) provided from operating activities ) Cash flows from investing activities: Landfill additions / ARO adjustments ) Acquisition of property, plant and equipment ) ) Purchases of short-term investments ) True up related to acquisition Proceeds from sale of property, plant and equipment - Net cash used in investing activities ) ) Cash flows from financing activities: Proceeds from loans - Proceeds from issuance of common stock - Principle payments on notes payable ) ) Proceeds fromline of credit - Net cash provided from financing activities Net change in cash ) Beginning cash Ending cash $ $ Supplemental Disclosures of Cash Flow Information: Cash paid for interest $ $ Cash paid for taxes $
